Order, Supreme Court, Bronx County (Joseph Giamboi, J.), entered April 24, 2001, which denied defendants’ motion for summary judgment, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment in favor of defendants dismissing the complaint.
Plaintiff Anthony Lunan was allegedly injured when he slipped and fell while taking a shower in the bathtub of his apartment. Thereafter, this action was commenced alleging that defendants, the owners of the premises, were negligent in failing to equip the bathtub with “non-skid surfacing” on the floor or grab bars on the walls. Defendants moved for summary judgment. Supreme Court denied the motion, finding that there was a question of fact as to whether defendants maintained the bathtub in a reasonably safe manner. We reverse.
In opposing defendants’ motion, plaintiffs failed to identify any common-law or statutory requirement imposing upon owners the duty to supply non-skid surfacing or grab bars in bathtubs, and, contrary to plaintiffs’ claim, Multiple Dwelling Law § 78 does not impose such a duty. Accordingly, summary *250judgment dismissing the complaint should have been granted (cf., Portanova v Trump Taj Mahal Assocs., 270 AD2d 757, lv denied 95 NY2d 765). We have examined plaintiffs’ remaining contentions and find them to be without merit. Concur — Saxe, J.P., Lemer, Buckley, Friedman and Marlow, JJ.